Exhibit 99.1 ADVANTAGE OIL & GAS LTD. NOTICE OF THE ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON MAY 25, 2011 TO:THE SHAREHOLDERS OF ADVANTAGE OIL & GAS LTD. Notice is hereby given that an Annual Meeting (the "Meeting") of the holders ("Shareholders") of common shares (the "Shares") of Advantage Oil & Gas Ltd. (the "Corporation") will be held at the Metropolitan Centre, 333 - 4th Avenue S.W., Calgary, Alberta on May 25, 2011 at 10:00 a.m. (Calgary time),for the following purposes: 1. to place before the Shareholders the consolidated financial statements of the Corporation for the year ended December31, 2010 and the Auditor's Report thereon; 2. to fix the number of directors of the Corporation at nine (9) directors; 3. to elect nine (9) directors of the Corporation; 4. to appoint the auditors of the Corporation and to authorize the directors to fix their remuneration as such; and 5. to transact such further and other business as may properly come before the meeting or adjournment or adjournments hereof. The nature of the business to be transacted at the Meeting is described in further detail in the accompanying Information Circular. The record date for the determination of Shareholders entitled to receive notice of and to vote at the Meeting is April 5, 2011 (the "Record Date").Shareholders of the Corporation whose names have been entered in the register of Shareholders at the close of business on that date will be entitled to receive notice of and to vote at the Meeting, provided that, to the extent a Shareholder transfers the ownership of any of such Shareholder's Shares after such date and the transferee of those Shares establishes that the transferee owns the Shares and requests, not later than 10 days before the Meeting, to be included in the list of Shareholders eligible to vote at the Meeting, such transferee will be entitled to vote those Shares at the Meeting. A Shareholder may attend the Meeting in person or may be represented by proxy.Shareholders who are unable to attend the Meeting or any adjournment thereof in person are requested to date, sign and return the accompanying form of proxy for use at the Meeting or any adjournment thereof.To be effective, the enclosed proxy must be mailed so as to reach or be deposited with Computershare Trust Company of Canada, Stock Transfer Department, 100 University Avenue, 9th Floor, Toronto, Ontario, M5J2Y1 not later than forty-eight (48) hours (excluding Saturdays, Sundays and statutory holidays in the Province of Alberta) prior to the time set for the Meeting or any adjournment(s) thereof. The persons named in the enclosed form of proxy are officers of the Corporation.Each Shareholder has the right to appoint a proxyholder other than such persons, who need not be a Shareholder, to attend and to act for such Shareholder and on such Shareholder's behalf at the Meeting.To exercise such right, the names of the nominees of Management of the Corporation should be crossed out and the name of the Shareholder's appointee should be legibly printed in the blank space provided. In the event of a strike, lockout or other work stoppage involving postal employees, all documents required for delivery by the Shareholder should be delivered by facsimile to Computershare Trust Company of Canada as registrar and transfer agent of the Corporation at 1-866-249-7775. DATED at Calgary, Alberta this 21st day of April, 2011. BY ORDER OF THE BOARD OF DIRECTORS OF ADVANTAGE OIL & GAS LTD. (signed) "Andy J. Mah" Andy J. Mah President, Chief Executive Officer and a Director 2 ADVANTAGE OIL & GAS LTD. Management Information Circular for the Annual Meeting of Shareholders to be held on May 25, 2011 SOLICITATION OF PROXIES This Management Information Circular is furnished by the officers and directors ("Management") of Advantage Oil & Gas Ltd. (the "Corporation" or "Advantage" or "AOG") in connection with the solicitation of proxies by the Corporation for use at the Annual Meeting (the "Meeting") of the holders (the "Shareholders") of common shares (the "Shares" or the "Common Shares") to be held on the 25th day of May, 2011 at the Metropolitan Centre, 333 - 4th Avenue S.W., Calgary, Alberta at 10:00 a.m. (Calgary time) and at any adjournment(s) thereof, for the purposes set forth in the Notice of Meeting. The Corporation is authorized to issue an unlimited number of Common Shares, each of which entitles the holder thereof to vote at meetings of Shareholders.Each Common Share outstanding on the record date is entitled to one vote. Forms of Proxy must be received by the Corporate Secretary of the Corporation c/o Computershare Trust Company of Canada, Stock Transfer Department, 100 University Avenue, 9th Floor, Toronto, Ontario, M5J2Y1not less than 48 hours before the time set for the holding of the Meeting or any adjournment(s) thereof.The board of directors (the "Board") of the Corporation has fixed the record date for the Meeting at the close of business on April 5, 2011 (the "Record Date").Shareholders of the Corporation whose names have been entered in the register of Shareholders at the close of business on that date will be entitled to receive notice of and to vote at the Meeting, even if the Shareholder has since that time disposed of his or her Shares, provided that, to the extent a Shareholder transfers the ownership of any of such Shareholder's Shares after such date and the transferee of those Shares establishes that the transferee owns the Shares and requests, not later than 10 days before the Meeting, to be included in the list of Shareholders eligible to vote at the Meeting, such transferee will be entitled to vote those Shares at the Meeting. Unless otherwise stated, the information contained in this Information Circular is given as at April 5, 2011. The instrument appointing a proxy shall be in writing and shall be executed by the Shareholder or his or her attorney authorized in writing or, if the Shareholder is a corporation, under its corporate seal or by an officer or attorney thereof duly authorized. The persons named in the enclosed Form of Proxy are officers of the Corporation.Each Shareholder has the right to appoint a proxyholder other than the persons designated in the Form of Proxy furnished by the Corporation, who need not be a Shareholder, to attend and act for the Shareholder and on the Shareholder's behalf at the Meeting.To exercise such right, the names of the persons designated by Management should be crossed out and the name of the Shareholder's appointee should be legibly printed in the blank space provided. REVOCABILITY OF PROXY A Shareholder who has submitted a proxy may revoke it at any time prior to the exercise thereof.If a person who has given a proxy attends personally at the Meeting at which such proxy is to be voted, such person may revoke the proxy and vote in person.In addition to revocation in any other manner permitted by law, a proxy may be revoked by instrument in writing executed by the Shareholder or his or her attorney authorized in writing or, if the Shareholder is a corporation, under its corporate seal or by an officer or attorney thereof duly authorized and deposited either at the head office of the Corporation at any time up to and including the last business day preceding the day of the Meeting, or any adjournment thereof, at which the proxy is to be used, or with the Chairman of the Meeting on the day of the Meeting, or any adjournment(s) thereof, and upon either of such deposits, the proxy is revoked. 3 PERSONS MAKING THE SOLICITATION The solicitation is made on behalf of the Management of the Corporation.The costs incurred in the preparation and mailing of the Form of Proxy, Notice of Meeting and this Information Circular will be borne by the Corporation.In addition to solicitation by mail, proxies may be solicited by personal interviews, telephone or other means of communication and by directors, officers and employees of the Corporation, who will not be specifically remunerated therefor. The Corporation may pay the reasonable costs incurred by persons who are the registered but not beneficial owners of Shares (such as brokers, dealers, other registrants under applicable securities laws, nominees and/or custodians) in sending or delivering copies of this Information Circular, the Notice of Meeting and Form of Proxy to the beneficial owners of such Shares.The Corporation will provide, without cost to such persons, upon request to the Corporation, additional copies of the foregoing documents required for this purpose. EXERCISE OF DISCRETION BY PROXY The Shares represented by the Form of Proxy enclosed with this Notice of Meeting and this Information Circular will be voted in accordance with the instructions of the Shareholder, but if no specification is made, the Shares will be voted in favour of the matters set forth in the proxy.If any amendments or variations are proposed at the Meeting or any adjournment thereof to matters set forth in the proxy and described in the accompanying Notice of Meeting and this Information Circular, or if any other matters properly come before the Meeting or any adjournment(s) thereof, the proxy confers upon the Shareholder's nominee discretionary authority to vote on such amendments or variations or such other matters according to the best judgment of the person voting the proxy at the Meeting.At the date of this Information Circular, Management of the Corporation knows of no such amendments or variations or other matters to come before the Meeting. ADVICE TO BENEFICIAL HOLDERS OF SECURITIES The information set forth in this section is of significant importance to many public Shareholders of the Corporation, as a substantial number of the public Shareholders of the Corporation do not hold Shares in their own name.Shareholders who do not hold their Shares in their own name (referred to in this Information Circular as "Beneficial Shareholders") should note that only proxies deposited by Shareholders whose name appears on the records of the Corporation as a registered holder of Shares can be recognized and acted upon at the Meeting.If Shares are listed in an account statement provided to a Shareholder by a broker, then in almost all cases those Shares will not be registered in the Shareholder's name on the records of the Corporation.Such Shares will more likely be registered under the name of the Shareholder's broker or an agent of that broker.In Canada, the vast majority of such Shares are registered under the name of CDS & Co. (the registration name for CDS Clearing and Depository Services Inc., which acts as nominee for many Canadian brokerage firms).Shares held by brokers or their nominees can only be voted upon the instructions of the Beneficial Shareholder.Without specific instructions, brokers/nominees are prohibited from voting Shares for their clients.The Corporation does not know and cannot determine for whose benefit the Shares registered in the name of CDS & Co. are held. Applicable regulatory policy requires intermediaries/brokers to seek voting instructions from Beneficial Shareholders in advance of Shareholders' meetings.Every intermediary/broker has its own mailing procedures and provides its own return instructions, which should be carefully followed by Beneficial Shareholders in order to ensure that their Shares are voted at the Meeting.Often, the form of proxy supplied to a Beneficial Shareholder by its broker is identical to the form of proxy provided to registered Shareholders.However, its purpose is limited to instructing the registered Shareholders how to vote on behalf of the Beneficial Shareholder.The majority of brokers now delegate responsibility for obtaining instructions from clients to Broadridge Financial Solutions, Inc. ("Broadridge").Broadridge typically mails a scannable Voting Instruction Form in lieu of the form of Proxy.The Beneficial Holder is requested to complete and return the Voting Instruction Form to them by mail or facsimile.Alternatively, the Beneficial Shareholder can call a toll-free telephone number to vote the Shares held by the Beneficial Shareholder or the Beneficial Shareholder can complete an on-line voting form to vote their Shares.Broadridge then tabulates the results of all instructions received and provides appropriate instructions respecting the voting of the Shares to be represented at the Meeting.A Beneficial Shareholder receiving a Voting Instruction Form cannot use that Voting Instruction Form to vote Shares directly at the Meeting as the Voting Instruction Form must be returned as directed by Broadridge well in advance of the Meeting in order to have the Shares voted. 4 VOTING SECURITIES AND PRINCIPAL HOLDERS OF VOTING SECURITIES The Corporation is authorized to issue an unlimited number of Shares.As at April 5, 2011, an aggregate of 164,555,585 Common Shares were issued and outstanding.At the Meeting, upon a show of hands, every Shareholder present in person or represented by proxy and entitled to vote shall have one vote. On a poll or ballot, every Shareholder present in person or by proxy has one vote for each Share of which such Shareholder is the registered holder. The Board of the Corporation has fixed the Record Date for the Meeting at the close of business on April 5, 2011. When any Share is held jointly by several persons, any one of them may vote at the Meeting in person or by proxy in respect of such Share, but if more than one of them shall be present at the Meeting in person or by proxy, and such joint owners of the proxy so present disagree as to any vote to be cast, the joint owner present or represented whose name appears first in the register of Shareholders maintained by the registrar and transfer agent shall be entitled to such vote. To the best of the knowledge of the directors and executive officers of the Corporation, as at April 5, 2011, there is no person or corporation that beneficially owns or controls or directs, directly or indirectly, Shares carrying more than 10% of the voting rights attached to the issued and outstanding Shares. QUORUM FOR MEETING At the Meeting, a quorum shall consist of persons present not being less than two (2) in number and holding or representing not less than five per cent (5%) of the Shares entitled to be voted at the Meeting. APPROVAL REQUIREMENTS All of the matters to be considered at the Meeting are ordinary resolutions requiring approval by more than 50% of the votes cast in respect of the resolution by or on behalf of Shareholders present in person or represented by proxy at the Meeting. MATTERS TO BE ACTED UPON AT THE MEETING Presentation of Financial Statements At the Meeting, the audited consolidated financial statements of the Corporation for the year ended December 31, 2010 and the Auditor's Report on such statements will be placed before Shareholders. Majority Voting for Directors The Board has adopted a policy stipulating that if the "WITHHOLD" votes in respect of the election of a director nominee at the Meeting represent more than the "FOR" votes, the nominee will submit his resignation promptly after the Meeting, for the Human Resources, Compensation and Corporate Governance Committee's consideration. The Human Resources, Compensation and Corporate Governance Committee will consider such resignation and will make a recommendation to the Board after reviewing the matter as to whether to accept it or not, having regard to all matters it deems relevant. The Board will consider the recommendation and the Board's decision to accept or reject the resignation will be disclosed to the public within 90 days of the Meeting. The nominee will not participate in any committee or Board deliberations on the resignation offer.The policy does not apply in circumstances involving contested director elections. Fixing the Number of Directors At the Meeting, it is proposed that the number of directors of the Corporation to be elected at the Meeting be set at nine (9), as may be adjusted between Shareholders' meetings by way of resolution of the Board.Accordingly, unless otherwise directed, it is the intention of Management to vote proxies in the accompanying form in favour of fixing the number of directors of the Corporation to be elected at the Meeting at nine (9). 5 Election of Directors At the Meeting, Shareholders will be asked to vote "FOR" or "WITHHOLD" on the proposed directors set forth below to hold office until the next annual meeting or until their successors are elected or appointed.There are presently nine (9) directors of the Corporation. It is the intention of the Management designees, if named as proxy, to vote "FOR" the election of the following persons to the Board unless otherwise directed.Management does not contemplate that any of such nominees will be unable to serve as a director.However, if for any reason any of the proposed nominees does not stand for election or is unable to serve as such, the Management designees, if named as proxy, reserve the right to vote for any other nominee in their sole discretion unless a Shareholder has specified in their proxy that their Common Shares are to be withheld from voting on the election of directors. The names, provinces and countries of residence of the persons nominated for election as directors of the Corporation, the number of voting securities of the Corporation beneficially owned or controlled or directed, directly or indirectly, as at April 5, 2011, the offices held by each in the Corporation, the period served as director and the principal occupation of each are as follows: Name and Province of Residence Number of Shares Beneficially Owned, or Controlled or Directed, Directly or Indirectly(9) Offices Held and Time as Director(4) Principal Occupation Stephen E. Balog(1)(3) Alberta, Canada Director since August 16, 2007 President, West Butte Management Inc., a private oil and gas consulting company.Prior thereto, President and Chief Operating Officer and a Director of Tasman Exploration Ltd. from 2001 to June, 2007. Kelly I. Drader Alberta, Canada 839,683 (0.5%) Chief Financial Officer Director since May24, 2001 Chief Financial Officer of Advantage since January27, 2009. President of Advantage from January 27, 2009 to April 21, 2011. Chief Executive Officer of Advantage from May24, 2001 to January 27, 2009.President of AIM from March 2001 to June 2006.Prior thereto, Senior Vice President (1997-2001) and Vice President, Finance and Chief Financial Officer (1990-1997) of EnerPlus Group of Companies, which companies specialize in the management of oil and gas income funds and royalty trusts. 6 Name and Province of Residence Number of Shares Beneficially Owned, or Controlled or Directed, Directly or Indirectly(9) Offices Held and Time as Director(4) Principal Occupation Paul G. Haggis(1) Alberta, Canada Director since November 7, 2008 Mr. Haggis' was President and Chief Executive Officer of Ontario Municipal Employees Retirement System (OMERS) from September 2003 to March 2007, Interim Chief Executive Officer of the Public Sector Pension Investment Board (PSPIB) during 2003 and Executive Vice-President, Development and Chief Credit Officer of Manulife Financial in 2002. Mr. Haggis has extensive financial markets and public board experience and currently serves on the Board of Directors of Canadian Tire Bank and as a director and Chair of the Investment Committee of the Insurance Corporation of British Columbia. He is also Chair of the Audit Committee of C.A. Bancorp and Prime Restaurants Royalty Income Fund.He is in addition a member of the Board of UBC Investment Management Inc. and a Chairman of Alberta Enterprise Corp. John A. Howard(2)(3)(7) Alberta, Canada Director since June23, 2006 President of Lunar Enterprises Corp., a private holding company. Andy J. Mah Alberta, Canada 255,514 (0.2%) President and Chief Executive Officer Director since June23, 2006 Various senior executive roles with Advantage since June 23, 2006. Prior thereto, President of Ketch Resources Ltd. since October 2005. Chief Operating Officer of Ketch Resources Ltd. from January 2005 to September 2005.Prior thereto, Executive Officer and Vice President, Engineering and Operations of Northrock Resources Ltd. from August 1996 to January 2005. Ronald A. McIntosh(1)(3)(8) Alberta, Canada Director since September25, 1998(6) Chairman of North American Energy Partners Inc., a publicly traded corporation and a director of Fortress Energy Inc. He was President and CEO of Navigo Energy from 2002 till 2004. Prior to that he has held leadership roles including Senior Vice President and COO at Gulf Canada Resources, Vice President, Exploration and International at Petro Canada, Executive Vice President and COO of Amerada Hess Canada and Senior Vice President of AEC Oil and Gas. Sheila H. O'Brien(2)(3) Alberta, Canada Director since March21, 2007 From April 2004, President of Belvedere Investments and Corporate Director; from July 1998 to April 2004, Senior Vice President, Human Resources, Public Affairs, Investor and Government Relations with Nova Chemicals Corporation.Among her other accomplishments, Ms.O'Brien was designated as Member, Order of Canada in 1999. Carol D. Pennycook(1)(2) Ontario, Canada Director since May 26, 2004 Partner at the Toronto office of Davies Ward Phillips & Vineberg, LLP, a national law firm. Steven Sharpe Ontario, Canada Director since May 24, 2001 and Non-Executive Chair since May 26, 2004 Managing Director, The EmBeSa Corporation and Chairman and Chief Executive Officer of Prime Restaurants Royalty Income Fund. Until July, 2009, Senior Advisor to Blair Franklin Capital Partners, Inc., a Toronto-based investment bank which he co-founded in May, 2003. Prior to that, Mr. Sharpe was Managing Partner of Blair Franklin, from its inception. Before then, he was Managing Director of The EBS Corporation, a management and strategic consulting firm. Prior to EBS, Mr. Sharpe was Executive Vice President of The Kroll-O'Gara Company ("Kroll"), New York.Prior to his joining Kroll, Mr. Sharpe was a senior partner with Davies, Ward & Beck in Toronto. 7 Notes: Member of the Audit Committee. Member of the Human Resources, Compensation and Corporate Governance Committee. Member of the Reserve Evaluation Committee. Advantage does not have an executive committee of the Board. The directors of Advantage shall hold office until the next annual meeting of Shareholders or until each director’s successor is duly elected or appointed in accordance with the Business Corporations Act (Alberta). The period of time served by Mr. McIntosh as a director of Advantage includes the period of time served as a director of Search Energy Corp. ("Search") prior to the reorganization of Search into a trust structure and the change of name of Search to Advantage Oil & Gas Ltd.Mr. McIntosh was appointed a director of post-reorganization Search on May 24, 2001. Mr. Howard was the President, Chief Executive Officer and Director of Sunoma Energy Corp.Immediately upon his resignation from the executive and board of directors, Sunoma Energy Corp. filed for court protection. Mr. McIntosh is currently a director of Fortress Energy Inc. ("Fortress"). On March 2, 2011, the Court of Queen's Bench of Alberta granted an order (the "Order") under the Companies' Creditors Arrangement Act (Canada) staying all claims and actions against Fortress and its assets and allowing Fortress to prepare a plan of arrangement for its creditors if necessary. The Order is in effect until March 31, 2011, at which time the matter will be reviewed by the Court. In addition, on February 25, 2011, Fortress was notified by the TSX that it will be delisted effective March 31, 2011 for failure to meet minimum listing criteria, as a result of the sale of substantially all of its oil and gas assets. Percentage of Shares beneficially owned or controlled is based on the number of Shares in the Corporation issued and outstanding as at April 5, 2011, being an aggregate of 164,555,585 Shares. As at April 5, 2011, the directors and executive officers of the Corporation, as a group, beneficially owned or controlled or directed, directly or indirectly, an aggregate of 2,203,540 Shares, being approximately 1.3% of the outstanding Shares. The information as to Shares beneficially owned or controlled or directed, directly or indirectly, is based upon information furnished to the Corporation by the respective nominees as at April 5, 2011. 8 Cease Trade Orders or Bankruptcies Except as set forth above, no proposed director of the Corporation is or within the ten years prior to the date of this Information Circular has been, a director, chief executive officer or chief financial officer of any issuer (including the Corporation) that: (a) while that person was acting in that capacity, was the subject of a cease trade order or similar order or an order that denied the issuer access to any statutory exemptions for a period of more than 30 consecutive days; or (b) was the subject of a cease trade order or similar order or an order that denied the issuer access to any statutory exemptions for a period of more than 30 consecutive days, after the director ceased to be a director, chief executive officer or chief financial officer of the issuer and which resulted from an event that occurred while that person was acting in such capacity; or (c) was declared bankrupt, made a proposal under any legislation relating to bankruptcy or insolvency or been subject to or instituted any proceedings, arrangement or compromise with creditors or had a receiver, receiver manager or trustee appointed to hold the assets of that person; or (d) was a director or executive officer of a corporation (including the Corporation) that while that person acting in that capacity or within a year of the person ceasing to act as a director or executive officer of the corporation became bankrupt or made a proposal under any legislation relating to bankruptcy or insolvency or was subject to or instituted any proceedings, arrangement or compromise with creditors or had a receiver, receiver manager or trustee appointed to hold its assets. Penalties or Sanctions No proposed director or any personal holding companies of a proposed director of the Corporation have been subject to: (a) any penalties or sanctions imposed by a court relating to securities legislation or by a securities regulatory authority or has entered into a settlement agreement with a securities regulatory authority; or (b) any other penalties or sanctions imposed by a court or regulatory body that would likely be considered important to a reasonable securityholder in deciding whether to vote for a proposed director. Appointment of Auditors Shareholders will consider an ordinary resolution to appoint the firm of PricewaterhouseCoopers LLP, Chartered Accountants, to serve as auditors of the Corporation until the next annual meeting of the Shareholders and to authorize the directors of the Corporation to fix their remuneration as such. The Board reviews the annual audit fees and considers the issue of auditor independence in the context of all services provided to the Corporation. PricewaterhouseCoopers LLP were the auditors of Advantage Energy Income Fund (the "Trust") from September 18, 2007 until its dissolution on July 9, 2009. PricewaterhouseCoopers LLP have been the auditors of the Corporation since September 18, 2007. Certain information regarding the Corporation's Audit Committee, including the fees paid to the auditors in the last fiscal year, that is required to be disclosed in accordance with National Instrument 52-110 of the Canadian Securities Administrators is contained in the Corporation's annual information form for the year ended December31, 2010, an electronic copy of which is available on the internet on the Corporation's SEDAR profile at www.sedar.com and the Corporation's website at www.advantageog.com. 9 EXECUTIVE COMPENSATION Compensation Discussion and Analysis General This Compensation Discussion and Analysis describes the executive compensation program for the financial year ended December 31, 2010 applicable to Advantage's Chief Executive Officer ("CEO"), President and Chief Financial Officer ("CFO") and the three (3) other most highly compensated executive officers of Advantage who were serving as executive officers at December 31, 2010 and whose total salary and bonus exceeds $150,000 (collectively referred to as the "Named Executive Officers"). This Compensation Discussion and Analysis is intended to discuss Advantage's objectives to executive compensation, the roles and responsibilities of Advantage's Human Resources, Compensation and Corporate Governance Committee (the "Compensation Committee") in determining and approving executive compensation, Advantage's philosophy and process for executive compensation, and the elements of compensation. Prior to completion of a plan of arrangement (the "Arrangement") between Advantage, the Trust and certain other entities, which closed on July 9, 2009, the Corporation was a subsidiary and the administrator of the Trust and all of the employees of the Trust were employed by AOG.Pursuant to the Arrangement, the Corporation acquired all of the assets and assumed all of the liabilities of the Trust upon its dissolution in connection with the Arrangement and the Corporation became a reporting issuer in each of the provinces of Canada.The former holders of trust units (the "Trust Units") of the Trust became the Shareholders of the Corporation. Unless the context otherwise requires, all references to compensation paid in 2009 refers to compensation paid to the directors and officers of the Corporation in their capacities as directors and officers of Advantage from July 9, 2009 and in their capacities as directors and officers of Advantage, as administrator of the Trust, from January 1, 2009 to July 9, 2009, as the Corporation is the successor entity to the Trust. Compensation Objectives and Principles The overall philosophy of Advantage's compensation program is to attract and retain high quality and experienced executives and employees.Advantage believes that compensation should be fair and equitable compared to compensation paid generally in the oil and gas industry. The principal objectives of Advantage's executive compensation program for the financial year ended December 31, 2010 were as follows: (a) to attract, motivate and retain the management talent needed to achieve Advantage's business objectives and create long-term value for Shareholders; (b) provide compensation which is competitive in the market place; (c) to motivate performance of Named Executive Officers and to attempt to align the Named Executives' interests with those of the Shareholders; and (d) to reward leadership and performance in the achievement of business objectives. The Compensation Committee took into account compensation practices of other companies operating in the same geographic locations and similar industries to the Corporation, the Corporation's financial performance in comparison to its peers and its budgeted operations and objectives in determining the compensation to be paid to the Named Executive Officers. 10 Compensation Committee The Compensation Committee is comprised of Carol D. Pennycook (Chair), John A. Howard and Sheila O'Brien, and is charged with, among other things, a periodic review and recommendation of compensation of the Named Executive Officers of Advantage.All members of Advantage's Compensation Committee are independent, in accordance with applicable securities legislation. Compensation Committee Review Process The Compensation Committee reviewed the compensation of the Named Executive Officers for the year ended December 31, 2010 to ensure that such compensation attracted and retained a strong management team and recommended to the Board for approval the compensation of such Named Executive Officers. The Compensation Committee, when making salary determinations, takes into consideration individual salaries paid to executives of other issuers within the oil and gas industry with between 10,000 and 100,000 barrels of oil equivalent production per day as published by independent consultants who regularly review compensation practices in Canada, industry reports and surveys and by review of peer companies.The peer organizations determined in this analysis and benchmarked against operate in similar business environments to Advantage.They also have executive management positions similar to those within Advantage that reflect the scope of responsibilities required at the executive level. Components of Compensation Total compensation for Named Executive Officers in 2010 consisted of base salary, bonuses, Restricted Shares, contributions to the employee share purchase plan (the "Purchase Plan") of Advantage and certain perquisites and benefits. For the Named Executive Officers, base salary represented 14% of total compensation, bonuses represented 18% of total compensation, Restricted Shares represented 66% of total compensation and certain perquisites and benefits (including Purchase Plan contributions) represented 2% of total compensation. This compensation package is designed to reward performance based on the achievement of performance goals and objectives and to be competitive with comparable companies in the market in which Advantage competes for talent. A component of Advantage’s Compensation includes a Restricted Share Performance Incentive Plan, the calculation of which is partially determined based on Advantage’s Share performance as compared to the share performance of an approved peer group. Since July 1, 2010 when amendments approved by Shareholders became effective, the peer group has consisted of those companies that comprise the S&P/TSX Capped Energy Index such to provide Advantage with a consistent, clearly identified peer group. Prior to July 1, 2010, the peer group consisted of a select group of public Canadian oil and gas issuers as determined by the Board. The following companies were used by the Corporation as the peer group in determining executive compensation pursuant to the Restricted Share Performance Incentive Plan for January 1 to June 30, 2010: Birchcliff Energy Ltd.
